Name: Decision No 1296/1999/EC of the European Parliament and of the Council of 29 April 1999 adopting a programme of Community action on pollution-related diseases in the context of the framework for action in the field of public health (1999 to 2001)
 Type: Decision
 Subject Matter: management;  European construction;  health;  deterioration of the environment;  cooperation policy
 Date Published: 1999-06-22

 Avis juridique important|31999D1296Decision No 1296/1999/EC of the European Parliament and of the Council of 29 April 1999 adopting a programme of Community action on pollution-related diseases in the context of the framework for action in the field of public health (1999 to 2001) Official Journal L 155 , 22/06/1999 P. 0007 - 0012DECISION No 1296/1999/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 29 April 1999adopting a programme of Community action on pollution-related diseases in the context of the framework for action in the field of public health (1999 to 2001)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 129 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the Economic and Social Committee(2),Having regard to the Opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 189b of the Treaty(4), in the light of the joint text approved by the Conciliation Committee on 4 February 1999,(1) Whereas pollution-related diseases are growing in importance throughout the Community and raising public concern;(2) Whereas, in accordance with Article 3(O) of the Treaty, Community activities are to include a contribution to the attainment of a high level of health protection;(3) Whereas Article 129 of the Treaty expressly provides for Community competence in this field, insofar as the Community contributes by encouraging cooperation between the Member States and, if necessary, lending support to their action, promoting coordination of their policies and programmes, and fostering cooperation with third countries and the competent international organisations in the sphere of public health; whereas Community action should be directed towards the prevention of diseases, and the promotion of health education and information;(4) Whereas, by helping to improve knowledge and understanding of pollution-related diseases, their association with pollutants and their prevention and to attain a wider dissemination of information about these matters, by ensuring improved comparability of information on these subjects and by developing actions complementary to existing Community programmes and actions, while avoiding unnecessary duplication, this programme will contribute to the achievement of the Community objectives set out in Article 129 of the Treaty;(5) Whereas Article 130r of the Treaty provides that Community policy on the environment shall contribute to protecting human health;(6) Whereas the prevention of pollution-related diseases has to include not only measures aimed at the sources and concentrations of pollutants and on limiting exposure, but also public health actions directed at the public to enable individuals to reduce exposure and mitigate adverse effects on health and whereas data on health effects and on exposure should be collected in parallel with data on concentrations of air pollutants;(7) Whereas, in their Resolution of 11 November 1991 on health and the environment(5), the Council and the Ministers for Health, meeting within the Council, invited the Commission, in close cooperation with the competent authorities of the Member States, to take stock of the knowledge and experience available in the Member States, the Community and international organisations regarding the relationship between health and the environment;(8) Whereas pollution-related diseases were identified as a priority area for Community action in the Commission's communication of 24 November 1993 on the framework for action in the field of public health;(9) Whereas in its Resolution of 16 January 1996 on the Medium-Term Social Action Programme 1995-1997(6) the European Parliament asked the Commission to present, under the proper procedures, the action programme on pollution-related diseases provided for in that communication;(10) Whereas, in accordance with the principle of subsidiarity, action on matters which do not fall within the exclusive competence of the Community, such as action on pollution-related diseases, should be undertaken by the Community only if and insofar as, by reason of its scale or effects, its objectives can be better achieved by the Community;(11) Whereas this programme should contribute to the provision of information to the public and specific groups and voluntary organisations supporting persons directly or indirectly affected by pollution-related diseases;(12) Whereas the proposed measures in this programme will yield Community added-value by bringing together activities already undertaken in relative isolation at national level and by complementing one another with significant results for the Community as a whole, by contributing to the strengthening of solidarity and cohesion in the Community and by leading, where the need is recognised, to the establishment of best-practice norms and standards;(13) Whereas cooperation with international organisations competent in the sphere of public health and with third countries should be fostered;(14) Whereas a modus vivendi(7) between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 189b of the Treaty was reached on 20 December 1994;(15) Whereas this Decision lays down, for the entire duration of this programme, a financial framework constituting the principal point of reference, within the meaning of point 1 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995(8), for the budgetary authority during the annual budgetary procedure;(16) Whereas, in order to increase the value and impact of this programme, there should be monitoring and continuous evaluation of the actions undertaken with particular regard to their effectiveness and the achievement of the objectives set, with a view, where appropriate, to making the necessary adjustments;(17) Whereas this programme should last three years in order to help to develop policies and strategies in this field and to take into account any developments that may take place in the general context of the Community framework for action in the field of public health;(18) Whereas it is appropriate to provide for an advisory committee procedure for the implementation of this programme which is appropriate to its limited duration and developmental nature,HAVE DECIDED AS FOLLOWS:Article 1Duration and general objective of the programme1. A programme of Community action against diseases which are caused, triggered or aggravated by environmental pollution, hereinafter referred to as "this programme", is hereby adopted for the period from 1 January 1999 to 31 December 2001 in the context of the framework for action in the field of public health.2. The general objective of this programme is to help to develop policies and strategies, in the field of health and the environment, focusing on the prevention of pollution-related diseases, including the improvement of knowledge and understanding of health risks associated with them, by:(a) improving information on pollution-related diseases; and(b) improving knowledge and understanding of the assessment and management of these diseases, and the effectiveness of preventive actions.3. The actions to be implemented under this programme and their specific objectives are set out in the Annex.Article 2Implementation1. The Commission shall ensure implementation of the actions set out in the Annex in close cooperation with the Member States, in accordance with Article 5.2. The Commission shall cooperate with institutions and organisations active in the field of pollution-related diseases.Article 3Consistency and complementarityThe Commission shall ensure that there is consistency and complementarity between the actions to be implemented under this programme and those implemented under other relevant Community programmes and actions, in particular the programme of Community action on health monitoring within the framework for action in the field of public health (1997 to 2001) adopted by Decision No 1400/97/EC of the European Parliament and of the Council(9) and actions in the environmental and research fields.Article 4Budget1. The financial framework for the implementation of this programme for the period referred to in Article 1 is hereby set at EUR 3,9 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 5Committee1. The Commission shall be assisted by a committee of an advisory nature, composed of the representatives of the Member States and chaired by a representative of the Commission.2. The representative of the Commission shall submit to the committee a draft of the measures to be taken concerning, in particular:(a) the work programme;(b) the criteria and procedures for selecting and financing projects under this programme;(c) the procedure for monitoring and continuous evaluation as referred to in Article 7.The committee shall deliver its opinion on the draft, within a time-limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee on the manner in which its opinion has been taken into account.3. The representative of the Commission shall keep the committee regularly informed about the Commission proposals or Community initiatives and the implementation of programmes in other policy areas which are relevant to the achievement of the objectives of this programme.Article 6International cooperation1. Subject to Article 228 of the Treaty, in the course of implementing this programme, cooperation with third countries and with international organisations competent in the sphere of public health shall be encouraged and implemented as regards the actions covered by this programme in accordance with the procedure laid down in Article 5.2. This programme shall be open to participation by the associated countries of central Europe, in accordance with the conditions laid down in the Association Agreements or Additional Protocols relating thereto concerning participation in Community programmes.This programme shall be open to participation by Cyprus and Malta on the basis of additional appropriations in accordance with the same rules as those applied to the countries of the European Free Trade Association (EFTA), in accordance with procedures to be agreed with those two countries.Article 7Monitoring and evaluation1. In the implementation of this Decision, the Commission shall take the necessary measures to ensure the monitoring and continuous evaluation of this programme, taking account of the general and specific objectives referred to in Article 1 and in the Annex.2. In the final year of operation of this programme, the Commission shall submit to the European Parliament and to the Council a full evaluation report together with its conclusions on the need for future actions. This report shall also be submitted to the Economic and Social Committee and to the Committee of the Regions.3. The Commission shall incorporate in the report referred to in paragraph 2 information on Community financing in the various fields of action and on complementarity with the other actions referred to in Article 3, as well as the results of the evaluation referred to in paragraph 1 of this Article. The said report should also address developments within the framework for Community action in the field of public health, with regard to the field of action covered by this programme.Done at Luxembourg, 29 April 1999.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentW. MÃ LLER(1) OJ C 214, 16.7.1997, p. 7, andOJ C 156, 21.5.1998, p. 21.(2) OJ C 19, 21.1.1998, p. 6.(3) OJ C 64, 27.2.1998, p. 91.(4) Opinion of the European Parliament of 11 March 1998 (OJ C 104, 6.4.1998, p. 136), Council Common Position of 30 April 1998 (OJ C 227, 20.7.1998, p. 10) and Decision of the European Parliament of 8.10.1998 (OJ C 328, 26.10.1998, p. 145). Decision of the Council of 22 April 1999 and Decision of the European Parliament of 14 April 1999.(5) OJ C 304, 23.11.1991, p. 6.(6) OJ C 32, 5.2.1996, p. 24.(7) OJ C 102, 4.4.1996, p. 1.(8) OJ C 102, 4.4.1996, p. 4.(9) OJ L 193, 22.7.1997, p. 1.ANNEXACTIONS AND SPECIFIC OBJECTIVESI. ACTIONS TO IMPROVE INFORMATION ON POLLUTION-RELATED DISEASESObjective:to contribute towards a better understanding of the role of pollutants in the causation and aggravation of diseases in the Community.1. Establishing priorities for the identification of those diseases in which specific pollutants are thought to play a role, inter alia by comparing the prevalence and/or incidence of such diseases with data on environmental factors in the different parts of the Community in order to establish any relationship between them, and by making this information known to the public.2. Examining the quality of epidemiological data for these diseases and identifying where data are lacking, with the aim of contributing to improving the existing basis for developing further European cooperation in the epidemiological field and encouraging the continuation of Community research, taking into account work carried out at international level, including any WHO studies.3. Reviewing data currently available on the toxicology of pollutants involved in these diseases and identifying gaps in knowledge which it would be important to address, taking into account long-term effects and possible synergies between pollutants.II. ACTIONS TO IMPROVE KNOWLEDGE AND UNDERSTANDING OF THE ASSESSMENT AND MANAGEMENT OF POLLUTION-RELATED DISEASESObjective:To improve the level of knowledge and understanding of the assessment and management of pollution-related health risks.1. Contributing to improve the comparability of data used in preventive actions against pollution-related diseases, through exchanges of information.2. Supporting the exchange of information aimed at achieving better public understanding of pollution-related health risks.3. Promoting actions and exchanges of information on the methods of increasing the level of knowledge of the general public and opinion-formers about pollution-related risks to health, their assessment and management; promoting work on the public perceptions of pollution-related risks to health throughout the Community and and of the impact on pollution and health of the various policies; promoting, initially via professionals, knowledge of behaviour patterns, ways of life and eating habits that could reduce the health risks caused by various types of pollution.